Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10, 2022, that includes a response to the Final Office Action mailed January 11, 2022, has been entered. Claim 1 has been amended; claims 2-12, 14, 19, and 20 have been canceled; and no claims have been newly added. Claims 16-18, 21, and 22 have been withdrawn. Claims 1, 13, and 15 are under examination.
Withdrawal of Prior Claim Rejections - Obviousness-Type Double Patenting
A terminal disclaimer with respect to co-pending U.S. Application No. 15/561,222, now U.S. Patent No. 11,224,222, has been filed in compliance with 37 CFR 1.321(c) or 1.321(d), and signed in compliance with 37 CFR 1.321(b). Therefore, the Obviousness-Type Double Patenting rejection presented in the Final Office Action mailed January 11, 2022 is hereby withdrawn. 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 13, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, as now amended, stipulates that the composition comprises “40 wt% to 65 wt% of an organic compound”, wherein 1,2-hexanediol is the elected species of organic compound under examination at this time. The specification broadly discloses that the organic compound can be present in the amount of 0.1-99.9 wt%, and more specifically in the amount of e.g. 61-70 wt%. Example 1 does disclose 1,2-hexanediol in the amount of 40 wt%. However, none of the examples discloses 1,2-hexanediol in the amount of 65 wt%. More broadly, none of the examples disclose any single organic compound in the amount of 65 wt%. While it is recognized that “the claim language allows for the organic compound component to be comprised of more than one compound”, the claims do not require there to be more than one. On the contrary, the claims provide that 1,2-hexanediol can be the one and only organic compound, and 1,2-hexanediol is under examination at this time. Therefore, the specification does not appear to provide adequate support for “40 wt% to 65 wt% 1,2-hexanediol (or any other single organic compound). It does not appear Applicant contemplated this specific range at the time of filing the present application. 
This constitutes new matter.
Regarding the limitation 15-60 wt% propylene carbonate, the specification broadly discloses that propylene carbonate can be present in the amount of 0.1-99.9 wt%, and there are specific examples in which propylene carbonate is present in the amounts of 15 wt% (e.g. example 1) and 60 wt% (e.g. example 12). Therefore, the specification does appear to provide adequate support for the claimed range of 15-60 wt% propylene carbonate. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Merianos et al. (U.S. Patent Application Pub. No. 2011/0207787), in view of Sun et al. (U.S. Patent No. 5,993,787).
Applicant Claims
Applicant’s elected subject matter is directed to a composition comprising about 10-60 wt% propylene carbonate, about 40-65 wt% 1,2-hexanediol, and, 0.1-10 wt% sorbic acid. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Merianos et al. disclose an anhydrous synergistic antimicrobial/preservative composition comprising e.g. 40-60 wt% of 1,2-hexanediol and 0-10 wt% sorbic acid, wherein the combination of 1.2-hexanediol and sorbic acid exhibits a “potentiated” antimicrobial effect (abstract; paragraphs 0003, 0018, 0020, 0021). 
Sun et al. disclose an anhydrous (i.e. non-aqueous) antimicrobial composition comprising propylene carbonate as the primary solvent, and further comprising one or more short chain diols and one or more active ingredients; wherein the active ingredient can include sorbic acid (abstract; Col. 3, lines 13-54, 67; Col 4, lines 14-20, 28-29, 33-34; Col. 5, lines 32-35; Col. 6, lines 1-5, 13-17; Col. 8, lines 20, 27-28; claims 10 and 11).
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Merianos et al. do not explicitly disclose that the composition comprises propylene carbonate. This deficiency is cured by the teachings of Sun et al. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Merianos et al. and Sun et al., outlined supra, to devise Applicant’s presently claimed synergistic preservative composition. 
Merianos et al. disclose an anhydrous synergistic antimicrobial/preservative composition comprising e.g. 40-60 wt% of 1,2-hexanediol and 0-10 wt% sorbic acid; wherein the combination of 1.2-hexanediol and sorbic acid exhibits a “potentiated” antimicrobial effect. Since Sun et al. disclose that an anhydrous base carrier composition comprising propylene carbonate as a solvent together with a short chain diol provides for fast skin absorption, superior skin penetration, and prolonged retention of actives, such as e.g. sorbic acid which provides antioxidant effects, and that such compositions are very stable, are non-greasy and exhibit good aesthetics and skin feel, exhibit good spreadability, and are non-irritating to skin; one of ordinary skill in the art would thus be motivated to formulate the Merianos et al. synergistic preservative composition as an anhydrous composition with propylene carbonate as at least one of the solvents, with the reasonable expectation that the resulting composition will successfully exhibit a synergistic antimicrobial effect, as well as exhibit fast skin absorption, superior skin penetration, and prolonged retention of actives (i.e. all of which will further significantly enhance the synergistic preservative effect), and, moreover, that the resulting composition will also be stable, non-greasy with good aesthetics and skin feel, easily spreadable, and non-irritating to skin.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed June 10, 2022 have been fully considered but they are not found persuasive:
i) Applicant contends that Merianos “neither discloses nor suggests propylene carbonate”, that “the intended purpose of propylene carbonate in the instant application is to increase the efficacy of the synergistic composition and thereby further reduce the use levels of required organic compounds or optional preservative compounds…and…to maximize the partitioning of the mixture of organic compounds or preservative compounds into the water phase when added to an end-user composition comprising a mixture of oil and a water phase”, while “on the contrary, the intended purpose of propylene carbonate in Sun et al. is to act as a primary solvent”, and hence “a person who is skilled in the pertinent art who is attempting to look for a compound” which satisfies Applicant’s purposes for employing propylene carbonate “would not have been motivated or suggested to refer to Sun”. 
The Examiner, however, would like to point out the following:
1. Merianos has not been cited for individually anticipating the instantly claimed subject matter under 35 USC 102. Merianos need not necessarily disclose propylene carbonate. Rather, the prior art rejection is under 35 USC 103, based on the combination of Merianos and Sun, and what these references expressly disclose and reasonably suggest to one of ordinary skill in the art, who is one of ordinary creativity and not an automaton. Merianos alone discloses a synergistic antimicrobial composition comprising e.g. 40-60 wt% of 1,2-hexanediol and 0-10 wt% sorbic acid, wherein the combination of 1.2-hexanediol and sorbic acid exhibits a “potentiated” antimicrobial effect. 
2. The standard here is whether one of ordinary skill in the art, in following the teachings and suggestions of the cited prior art, could have arrived at the claimed composition with a reasonable expectation of success. The standard is not whether one of ordinary skill in the art would have included propylene carbonate in the composition for the very same reasons Applicant incorporates propylene carbonate into the composition. Indeed, one of ordinary skill in the art may arrive at a composition that is precisely the very same as the presently claimed composition by employing propylene carbonate for a different reason than the reason Applicant has identified. The For the reasons discussed in the prior art rejection, one of ordinary skill in the art would combine Merianos and Sun to thus arrive at the claimed composition. Hence, the claimed composition is prima facie obvious in view of the cited art, and this is sufficient to preclude the patentability of the claimed composition. Moreover, one of ordinary skill in the art would not only expect but would, in fact, know that the composition thus arrived at exhibits a synergistic antimicrobial effect.
3. Therefore, the reasons one of ordinary skill in the art had for combining the cited prior art to arrive at the claimed composition need not be the same reasons Applicant may have had for combining the same elements to arrive at the very same composition. One of skill in the art need not include propylene carbonate for the specific reason that propylene carbonate increases the efficacy of the antimicrobial agents and permits reduced use levels or for the specific reason that propylene carbonate has the ability to maximize the partitioning of the organic compounds or preservative compounds into water. One of ordinary skill in the art had their own reasons to include propylene carbonate. What matters is one of ordinary skill in the art, in view of the cited prior art, would have at least one motivation for combining the cited prior art to thus arrive at the claimed composition. If the prior art discloses or renders obvious a composition comprising x amount of A and y amount of B, Applicant cannot patent or re-patent a composition comprising x amount of A and y amount of B because Applicant employed the x amount of A for one stated purpose and the prior art employs x amount of A for another stated purpose. The x amount of A is there and is the very same in both cases regardless of the underlying reasons for it being there. 
For the foregoing reasons, the prior art rejections are hereby maintained.
Conclusion
No claims are allowed. 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617